DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,997,234. Although the claims at issue are not identical, they are not patentably distinct from each other because both method comprise substantially the same elements. For example, Claim 1 functions performed by the steps of the instant application are the same and obvious as the steps of claim 1 of the U.S. Patent No. 10,997,234. The method of displaying, via a control application of a media playback system on a graphical display of the mobile device, a library control comprising indicators representing respective media items of a particular streaming audio service; receiving, via the library control of the control application, input data indicating a selection of an indicator representing a particular media item from among the indicators representing respective media items of the particular streaming audio service of the limitation of US Patent No. 10,997,234 having limitations transport controls to control playback by the one or more playback devices and (ii) a .



A tangible, non-transitory computer-readable medium comprising program instructions that are executable by at least one processor such that a computing device is configured to perform functions comprising:
causing display of a controller interface, the controller interface comprising graphical representations indicating followable users of a streaming audio service and a prompt to add the streaming audio service to a media playback system, wherein the followable users are associated with respective audio content of the streaming audio service;
detecting input data representing a command to add the streaming audio service; 
after the media playback system is added to the media playback system, detecting selection of particular audio content associated with a particular followable user of the streaming audio service; and causing, via a network interface, one or more playback devices of the media playback system to play back the particular audio content.



displaying, via a control application of a media playback system on a graphical display of the mobile device, a library control comprising indicators representing respective media items of a particular streaming audio service; receiving, via the library control of the control application, input data indicating a selection of an indicator representing a particular media item from among the indicators representing respective media items of the particular streaming audio service; based on receiving the input data indicating the selection of the indicator representing the particular media item from among the indicators representing respective media items of the particular streaming audio service, sending, via a network interface of the mobile device, one or more instructions to cause one or more playback devices to play back the particular media item; while the one or more playback devices are playing back the particular media item, displaying, via the control application on the graphical display of the mobile device, (i) transport controls to control playback by the one or more playback devices and (ii) a control representing an application of the particular streaming audio service; receiving, via the control application, input data indicating a selection of the control representing the application of the particular streaming audio service; based on receiving the input data indicating the selection of the control representing the application of the particular streaming audio service, causing the mobile device to download the application of the particular streaming audio service to a data storage of the mobile device, wherein, when executed, the application of the particular streaming audio service provides an interface to stream audio tracks from the particular streaming audio service, and wherein causing the mobile device to download the application of the .

 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (US Patent Application Publication No. 2014/0075308) in view of Huang (US Patent Application Publication No. 2009/0290725).
Regarding claims 1 and 18, Sanders discloses a tangible, non-transitory computer-readable medium comprising program instructions that are executable by at least one processor such that a computing device is configured to perform functions comprising [see figures 1 and 3]:
causing display of a controller interface [see par 0033 and figure 1; browser window (140) content bar (110), the controller interface comprising graphical representations indicating followable users of a streaming audio service and a prompt to add the streaming audio service to a media playback system [see para 0034, and figure 1; music stored remotely that the user has rights to play or is otherwise associated with the user], wherein the followable users are associated with respective audio content of the streaming audio service [see paragraph 0008, 
detecting input data representing a command to add the streaming audio service [see paras 0008, 0032, 0034, 0037; the digital media item was explicitly added to the queue) or automatically queued (i.e., the digital media item was implicitly added to the queue via a predetermined collection, such as a playlist each entry can include a queue status field configured to identify whether a song was manually entered or automatically entered. Manually entered songs can remain in the queue when the source of music changes. As another example, songs that were automatically entered into the queue can be purged from the queue when the source of music changes];
after the media playback system is added to the media playback system, detecting selection of particular audio content associated with a particular followable user of the streaming audio service [see paras 0033, 0034; and figure 1content bar 110 can be organized into sources 120 and playlists 130. Sources 120 display a list of sources of music that are available to the user. Here, the sources include local music library 122 (e.g., music library that the user has stored locally on his device), home share 124 (e.g., music from the music libraries of other users on the same network), streaming 126 (e.g., music that the user streams from remote sources, such as internet radio stations), and cloud storage 128 (e.g., music stored remotely that the user has rights to play or is otherwise associated with the user]; and
causing, via a network interface, one or more playback devices of the media playback system to play back the particular audio content [see paras 0033, 0034, 0035 and figures 1 and 13; (e.g., music library that the user has stored locally on his device), home share 124 (e.g., music from the music libraries of other users on the same network), and Playlists 130 shows a 
Regarding claims 2 and 11, Sander discloses wherein the computing device comprises a mobile device [see paras 0088; a user interacts with cloud computing resources 1620 through user terminals cloud computing resources 1620 can support connections from a variety of different electronic devices, such as servers; mobile computers; handheld communications devices, e.g., mobile phones] , and wherein detecting the input data representing the command to add the streaming audio service comprises detecting input data to download an application of the streaming audio service to the mobile device [see paras 0034; 0052, 0054,  and figures 1 and 7a; streaming 126 (e.g., music that the user streams from remote sources, such as internet radio stations) the song can be added at a specific location (e.g., entry) in the queue according to the user command received. For example, an action item associated with the song can be triggered by a user command which causes the song to be added as the next song to be played in the queue, to play now (e.g., cancel current song and play this song), or to add to the end or any other location in the queue].
Regarding claims 3 and 12, Sander discloses wherein detecting the input data representing the command to add the streaming audio service comprises detecting input data to subscribe to the streaming audio service [see paras 0033, 0034; to identify whether a song was manually entered or automatically entered. Manually entered songs can remain in the queue when the source of music changes. As another example, songs that were automatically entered 
Regarding claims 4 and 13, Sander discloses wherein detecting the input data representing the command to add the streaming audio service comprises detecting input data to register a user account of the streaming audio service with the media playback system [see para 0092, 0094; cloud computing resources 1620 can maintain an account database. The account database can store profile information for registered users. The profile information can include resource access rights, such as software the user is permitted to use, maximum storage space, etc. The profile information can also include usage information, such as computing resources consumed, data storage location, security settings, personal configuration settings].
Regarding claims 5 and 14, Sander discloses wherein the one or more playback devices comprises a first playback device and a second playback device, and wherein causing the one or more playback devices of the media playback system to play back the particular audio content comprises causing, via the network interface, the first playback device [see para 0008; storage media for intelligently managing the playback of digital media. The digital media can include 
Regarding claims 6 and 15, Sander discloses wherein causing display of the controller interface of the media playback system comprises causing display, within the controller interface, of transport controls that are selectable to control playback by the one or more playback devices of the media playback system [see para 0034,  0057, 0059, 0070 and figures 1 and 13; music stored remotely that the user has rights to play or is otherwise associated with the user], music library that a user has stored on device and same network;  playlist and playing song include albums; see paragraph]
Regarding claims 7 and 16, Sander discloses wherein causing display of the controller interface of the media playback system comprises causing display, within the controller interface, of an indication that following the followable users is a service-specific feature of the streaming audio service [see paragraph 0008, 0057, 0059, 0070 and figure 13; music library that a user has stored on device and same network; playlist and playing song include albums].

Regarding claim 9, Sander discloses wherein the media items associated with the particular followable user comprise playlists created by the particular followable user [see paras 0037,0067; create a playlist by using the song as a root song, and others can be presented to the user when the cursor is placed over the song/entry, and the media playback application automatically creates the collection of music based on parameters provided by the user. For example, top rated songs can be added and prioritized by placing them in a higher queue position than other songs. a rule can be created where the queue is purged of automatic entries whenever a collection of media is added to the queue. The collection of media, which can be a playlist or 
Regarding claim 10,  Sander discloses a method to be performed by a computing device, the method comprising [see figures 1 and 3]: causing display of a controller interface [see par 0033 and figure 1; browser window (140) content bar (110), the controller interface comprising graphical representations indicating followable users of a streaming audio service and a prompt to add the streaming audio service to a media playback system [see para 0034, and figure 1; music stored remotely that the user has rights to play or is otherwise associated with the user], wherein the followable users are associated with respective audio content of the streaming audio service [see paragraph 0008, 0057, 0059, 0070 and figure 13; music library that a user has stored on device and same network;  playlist and playing song include albums; see paragraph];
detecting input data representing a command to add the streaming audio service [see paras 0008, 0032, 0034, 0037; the digital media item was explicitly added to the queue) or automatically queued (i.e., the digital media item was implicitly added to the queue via a predetermined collection, such as a playlist each entry can include a queue status field configured to identify whether a song was manually entered or automatically entered. Manually entered songs can remain in the queue when the source of music changes. As another example, songs that were automatically entered into the queue can be purged from the queue when the source of music changes];
after the media playback system is added to the media playback system, detecting selection of particular audio content associated with a particular followable user of the streaming audio service [see paras 0033, 0034; and figure 1content bar 110 can be organized into sources 
causing, via a network interface, one or more playback devices of the media playback system to play back the particular audio content [see paras 0033, 0034, 0035 and figures 1 and 13; (e.g., music library that the user has stored locally on his device), home share 124 (e.g., music from the music libraries of other users on the same network), and Playlists 130 shows a list of playlists that are available to the user. The playlists can be generated by the user or automatically generated by a third-party service, a remote server, or the media playback application. Playlist A 134 and playlist B 136 may include a collection of songs that are available to the user from sources 120. DJ playlist 132 can include a collection of songs that was automatically generated by the media playback application or a remote server].
Regarding claim 18 is an independent claim and relates to a media playback system . Since the features of claim 18 are substantially the same as those of claim 1 except for the category of invention, the same reasoning as in claim 1 applies to claim 18.
Regarding claims 19-20, directly or indirectly dependent on claim 18, essentially correspond to those of claims 2-3 respectively. Accordingly, the same reasoning as in claims 2-3 applies to claims 19-20.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Huang (US Patent Application Publication No. 2009/0290725) discloses media selection, control panel of the graphic equalizer and iTunes app). 
Chaudhri et al. (US2014/123004 A1) discloses a system and method can include a graphical interface having a group of graphical elements associated with remotely stored media streams, and an initiation object for adding new media streams.
	Lemay et al. (US Patent Application Publication No. 2009/0327920) discloses a current application context of an application is displayed in an application display region of a display of a portable device. The navigation bar, including a list of indicators of recently navigated application contexts of the application including an indicator of the current application context, is displayed adjacent to the application display region.
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/            Primary Examiner, Art Unit 2171